DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 2, 14, 22 are cancelled; Claim 23 is newly added;  Claims 1, 3 - 13, 15 – 21, 23 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/30/2022, with respect to the art rejection applied to claims 1, 3-13 and 15 – 22 under 35 USC 103 have been fully considered but they are moot in light of the amendments to the claims and because the new ground of rejection does not rely on any matter specifically challenged in the argument.  Thus, a new grounds of rejection is made in view of Gan et al. (US 20130107793 A1), Li et al. (US 20190199424 A1) and Abedini et al. (US 20190110266 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7 – 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 20130107793 A1) in view of Li et al. (US 20190199424 A1) and Abedini et al. (US 20190110266 A1).

Regarding claim 1, Gan et al. discloses a Relay node equipment (Gan et al., FIG 2, relay node 110 in relation to FIG. 6), comprising: a processor (Gan et al., FIG 6, processor 630); and a memory (Gan et al., FIG 6, memory 635) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
determining a first timing advance offset associated with a first transmission (Gan et al., [0068] the timing of the donor base station may be fixed, and the first radio unit synchronizes to the donor base station over air, estimates the timing difference of PSS from the second radio unit and informs the second radio unit about the timing difference via relay-internal signalling) received at the relay node equipment from parent node equipment via a backhaul link (Gan et al., FIG 2, Donor BS 120; [0052] the first radio unit of the relay node and the Donor base station may communicate with each other over a backhaul link); 
advancing downlink access subframes of the relay node equipment, associated with a second transmission from the relay node equipment to child node equipment via an access link (Gan et al., FIG 2, UE 130; Gan et al., [0068] once received the timing difference from the first radio unit, the second radio unit may adjust is downlink transmission timing), and 
delaying uplink access subframes of the relay node equipment, associated with a third transmission from the child node equipment to the relay node equipment via the access link (Gan et al., [0068] the second radio unit estimates the timing offset based on the relay node from the first radio unit, or preamble from the first radio unit and adjust its expected receiving timing in uplink), 
wherein the advancing and the delaying result in a first access frame timing of the downlink access subframes of the relay node equipment (Gan et al., [0090] the adjustment of the downlink transmission timing at the second radio unit according to the first timing difference may comprise prolonging the downlink transmission timing with the time it takes for the synchronization signal to propagate from the second radio unit to being received at the first radio unit) and a second access frame timing of the uplink access subframes of the relay node equipment being synchronized (Gan et al., [0102] the adjustment of the expected timing for signals to be received from the user equipment at the second radio unit according to the second timing difference may comprise prolonging the uplink transmission timing with the time it takes for the reference signal to propagate from the first radio unit to being received at the second radio unit).
Gan et al. does not expressly disclose dividing the first timing advance offset in half to derive a second timing advance offset; advancing downlink access subframes of the relay node equipment by an amount equal to the second timing advance offset; and delaying uplink access subframes of the relay node equipment by the amount equal to the second timing advance offset.
Abedini et al., for example, from an analogous field of endeavor (Abedini et al., [0040] a central entity may determine adjustment information including gap periods, transmit timing adjustment, receiving time adjustment, and/or CP mode for the relay nodes to communicate with each other and may provide the adjustment information to the relay nodes) suggests advancing downlink access subframes of the relay node equipment by an amount equal to the second timing advance offset (Abedini et al., [0073] the relay BS may transmit DL signals to the UE, based on a timing reference of the BS, where the UE may receive the DL signals after a propagation delay in the DL receive (Rx) timeline, in relation to [0074] where the propagation delay may correspond to half of the RTT); and 
delaying uplink access subframes of the relay node equipment by the amount equal to the second timing advance offset (Abedini et al., [0073] the UE may transmit UL signals to the BS, based on a timing reference provided by the BS in the UL Tx timeline, in relation to [0074] where the propagation delay may correspond to half of the RTT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine advancing downlink access subframes of the relay node equipment by an amount equal to the second timing advance offset; and delaying uplink access subframes of the relay node equipment by the amount equal to the second timing advance offset as taught by Abedini et al. with the system of Gan et al. in order to align DL and UL transmission timing within an IAB network (Abedini et al., [0089]).
Although, Abedini et al., [0074] discloses: to determine a schedule for the UE, the BS may estimate a round trip time (RTT) between the BS and the UE, where the propagation delay may correspond to half of the RTT, Abedini et al. does not expressly disclose dividing the first timing advance offset in half to derive a second timing advance offset 
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses dividing the first timing advance offset in half to derive a second timing advance offset (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the relay/first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine dividing the first timing advance offset in half to derive a second timing advance offset as taught by Li et al. with the combined system of Gan et al. - Abedini et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0197]).

Regarding claim 3, Gan et al. - Abedini et al. – Li et al. disclose a channel (Gan et al., [0071] wireless communication may be made in half-duplex communication mode) between the relay node equipment and the child node equipment is a time division duplex channel (Gan et al., [0070] FIG. 4B shows the corresponding timing relationship between donor base station, the first radio unit and the second radio unit of the relay node in a FDD environment).

Regarding claim 4, Gan et al. - Abedini et al. – Li et al. disclose a channel (Gan et al., [0071] wireless communication may be made in half-duplex communication mode) between the relay node equipment and the child node equipment is a frequency division duplex channel (Gan et al., [0069] FIG. 4A shows the timing relationship between donor base station, the first radio unit and the second radio unit of the relay node in a TDD environment).

Regarding claim 5, Gan et al. - Abedini et al. – Li et al. disclose receiving the first transmission via a user equipment protocol stack at the relay node equipment (Gan et al., [0103] FIG. 6 shows the main relay node unit is configured for wireless communication with a user equipment via the second radio unit).

Regarding claim 6, Gan et al. - Abedini et al. – Li et al. disclose transmitting the second transmission to the child node equipment via a base station protocol stack at the relay node equipment (Gan et al., [0103] FIG. 6 shows the main relay node unit is configured for wireless communication with a donor base station via the first radio unit).

Regarding claim 7, Gan et al. - Abedini et al. – Li et al. disclose the second timing advance offset is equal in length to a propagation delay of the first transmission from the parent node equipment (Li et al., [0191] the second timing advance value could be smaller than or equal to the transmission delay between the first network node and the second network node).  The motivation is the same as in claim 1.

Regarding claim 8, Gan et al. - Abedini et al. – Li et al. disclose receiving a first uplink transmission from the child node equipment at a same time as receiving the first transmission (Abedini et al. [0166] the first wireless communication device to communicate the communication signals is further configured to communicate the first communication signal concurrent with the second communication signal).  The motivation is the same as in claim 1.

Regarding claim 9, Gan et al. - Abedini et al. – Li et al. disclose transmitting the second transmission to the child node equipment (Gan et al., [0116] the relay node comprising the main unit, the first radio unit and the second radio unit is configured for synchronizing wireless communication over the second radio unit with wireless communication over the first radio unit); and transmitting a second uplink transmission to the parent node equipment at a same time as transmitting the second transmission (Abedini et al. [0048] in a frequency-division duplexing (FDD) mode, simultaneous UL and DL transmissions may occur in different frequency bands, where each subframe includes a UL subframe in a UL frequency band and a DL subframe in a DL frequency band).  The motivation is the same as in claim 1.

Regarding claim 10, Liu et al. – Li et al. discloses determining the first timing advance offset is based on receiving a timing advance offset indication from the parent node equipment (Abedini et al., [0095] the parent node R1 may transmit a physical downlink control channel (PDCCH) signal indicating a schedule for communicating a signal with the relay node R2, where the PDCCH signal may include a DCI indicating a gap period or the gap periods can be indicated in other DCI, media access control (MAC) control element (CEs), MIBs, SIBs, and/or a RRC messages).  The motivation is the same as in claim 1.

Regarding claim 23, Gan et al. - Abedini et al. – Li et al. disclose the uplink access subframes and the downlink access subframes are associated with the base station protocol stack at the relay node equipment (Gan et al., [0053] the relay node may comprise a Main Unit - Remote Radio Unit (MU-RRU) architecture, remote radio units of a first radio unit and second radio unit comprising or connectable/attachable to transmit and receive antennas).

Claims 11 - 13, 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 20130107793 A1) in view of Abedini et al. (US 20190110266 A1).

Regarding claim 11, Gan et al. discloses a method (Gan et al. FIG. 5), comprising: facilitating, by a relay node device (Gan et al., FIG 2, relay node 110 in relation to FIG. 6) comprising a processor (Gan et al., FIG 6, processor 630), 
receiving an indication of a first timing advance offset associated with a first transmission (Gan et al., [0068] the timing of the donor base station may be fixed, and the first radio unit synchronizes to the donor base station over air, estimates the timing difference of PSS from the second radio unit and informs the second radio unit about the timing difference via relay-internal signalling) received at the relay node from a parent node over a backhaul link (Gan et al., FIG 2, Donor BS 120; [0052] the first radio unit of the relay node and the Donor base station may communicate with each other over a backhaul link);
advancing, by the relay node, downlink access subframes of the relay node, associated with a second transmission from the relay node to a child node over an access link (Gan et al., FIG 2, UE 130; Gan et al., [0068] once received the timing difference from the first radio unit, the second radio unit may adjust is downlink transmission timing); and 
delaying, by the relay node, uplink access subframes of the relay node, associated with a third transmission from the child node to the relay node over the access link (Gan et al., [0068] the second radio unit estimates the timing offset based on the relay node from the first radio unit, or preamble from the first radio unit and adjust its expected receiving timing in uplink), 
wherein the advancing and the delaying result in the downlink access subframes of the relay node, contained in access frames that are associated with the second transmission (Gan et al., [0090] the adjustment of the downlink transmission timing at the second radio unit according to the first timing difference may comprise prolonging the downlink transmission timing with the time it takes for the synchronization signal to propagate from the second radio unit to being received at the first radio unit), being synchronized with the uplink access subframes of the relay node, contained in the access frames that are associated with the third transmission (Gan et al., [0102] the adjustment of the expected timing for signals to be received from the user equipment at the second radio unit according to the second timing difference may comprise prolonging the uplink transmission timing with the time it takes for the reference signal to propagate from the first radio unit to being received at the second radio unit).
Gan et al. does not expressly disclose the second timing advance offset is half the first timing offset.
Abedini et al., for example, from an analogous field of endeavor (Abedini et al., [0040] a central entity may determine adjustment information including gap periods, transmit timing adjustment, receiving time adjustment, and/or CP mode for the relay nodes to communicate with each other and may provide the adjustment information to the relay nodes) suggests the second timing advance offset is half the first timing offset (Abedini et al., [0073] the UE may transmit UL signals to the BS, based on a timing reference provided by the BS in the UL Tx timeline, in relation to [0074] where the propagation delay may correspond to half of the RTT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second timing advance offset is half the first timing offset as taught by Abedini et al. with the system of Gan et al. in order to align DL and UL transmission timing within an IAB network (Abedini et al., [0089]).

Regarding claim 12, Gan et al. - Abedini et al. disclose facilitating the receiving of the indication of the first timing advance offset is via a user equipment protocol stack at the relay node (Gan et al., [0103] FIG. 6 shows the main relay node unit is configured for wireless communication with a user equipment via the second radio unit).

Regarding claim 13, Gan et al. - Abedini et al. disclose facilitating, by the relay node, transmitting the second transmission to the child node via a base station protocol stack at the relay node (Gan et al., [0103] FIG. 6 shows the main relay node unit is configured for wireless communication with a donor base station via the first radio unit).

Regarding claim 15, Gan et al. - Abedini et al. disclose the second timing advance offset is equal in length to a propagation delay of the first transmission from the parent node (Abedini et al., [0073] the relay BS may transmit DL signals to the UE, based on a timing reference of the BS, where the UE may receive the DL signals after a propagation delay in the DL receive (Rx) timeline, in relation to [0074] where the propagation delay may correspond to half of the RTT).  The motivation is the same as in claim 11.

Regarding claim 16, Gan et al. - Abedini et al. disclose facilitating, by the relay node, receiving a first uplink transmission from the child node at a same time as facilitating the receiving of the indication of the first timing advance offset (Abedini et al. [0166] the first wireless communication device to communicate the communication signals is further configured to communicate the first communication signal concurrent with the second communication signal).  The motivation is the same as in claim 11.

Regarding claim 17, Gan et al. - Abedini et al. disclose facilitating, by the relay node, transmitting the second transmission to the child node (Gan et al., [0116] the relay node comprising the main unit, the first radio unit and the second radio unit is configured for synchronizing wireless communication over the second radio unit with wireless communication over the first radio unit); and 
facilitating, by the relay node, transmitting a second uplink transmission to the parent node at a same time as facilitating the transmitting of the second transmission (Abedini et al. [0048] in a frequency-division duplexing (FDD) mode, simultaneous UL and DL transmissions may occur in different frequency bands, where each subframe includes a UL subframe in a UL frequency band and a DL subframe in a DL frequency band).  The motivation is the same as in claim 11.

Regarding claim 18, Gan et al. discloses a non-transitory machine-readable medium (Gan et al., FIG 6, memory 635), comprising executable instructions (Gan et al., [0120] actions to be performed in the main unit for a relay node may be implemented through one or more processing circuitry in the main unit, together with computer program code ) that, when executed by a processor of relay node equipment (Gan et al., FIG 6, processor 630), facilitate performance of operations, comprising: 
receiving a first timing advance offset indication, associated with a first timing advance offset (Gan et al., [0068] the timing of the donor base station may be fixed, and the first radio unit synchronizes to the donor base station over air, estimates the timing difference of PSS from the second radio unit and informs the second radio unit about the timing difference via relay-internal signalling) for a first transmission from parent node equipment, in at least one backhaul frame associated with a backhaul link (Gan et al., FIG 2, Donor BS 120; [0052] the first radio unit of the relay node and the Donor base station may communicate with each other over a backhaul link);
advancing downlink access subframes, associated with a second transmission to child node equipment via an access link (Gan et al., FIG 2, UE 130; Gan et al., [0068] once received the timing difference from the first radio unit, the second radio unit may adjust is downlink transmission timing); and
delaying uplink access subframes, associated with a third transmission received from the child node device via the access link (Gan et al., [0068] the second radio unit estimates the timing offset based on the relay node from the first radio unit, or preamble from the first radio unit and adjust its expected receiving timing in uplink), resulting in a first access frame timing, of the downlink access subframes associated with the second transmission (Gan et al., [0090] the adjustment of the downlink transmission timing at the second radio unit according to the first timing difference may comprise prolonging the downlink transmission timing with the time it takes for the synchronization signal to propagate from the second radio unit to being received at the first radio unit), and a second access frame timing, of the uplink access subframes associated with the third transmission, being synchronized (Gan et al., [0102] the adjustment of the expected timing for signals to be received from the user equipment at the second radio unit according to the second timing difference may comprise prolonging the uplink transmission timing with the time it takes for the reference signal to propagate from the first radio unit to being received at the second radio unit).
Gan et al. does not expressly disclose the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication.
Abedini et al., for example, from an analogous field of endeavor (Abedini et al., [0040] a central entity may determine adjustment information including gap periods, transmit timing adjustment, receiving time adjustment, and/or CP mode for the relay nodes to communicate with each other and may provide the adjustment information to the relay nodes) suggests the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication (Abedini et al., [0073] the UE may transmit UL signals to the BS, based on a timing reference provided by the BS in the UL Tx timeline, in relation to [0074] where the propagation delay may correspond to half of the RTT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second timing advance offset is half the first timing offset as taught by Abedini et al. with the system of Gan et al. in order to align DL and UL transmission timing within an IAB network (Abedini et al., [0089]).

Regarding claim 19, Gan et al. - Abedini et al. disclose receiving the first timing advance offset indication is via a user equipment protocol stack at the relay node equipment (Gan et al., [0103] FIG. 6 shows the main relay node unit is configured for wireless communication with a user equipment via the second radio unit).

Regarding claim 20, Gan et al. - Abedini et al. disclose transmitting the second transmission to the child node device via a base station protocol stack at the relay node equipment (Gan et al., [0103] FIG. 6 shows the main relay node unit is configured for wireless communication with a donor base station via the first radio unit).

Regarding claim 21, Gan et al. - Abedini et al. disclose receiving the third transmission via a user equipment protocol stack at the relay node equipment (Gan et al., [0053] the relay node may comprise a Main Unit - Remote Radio Unit (MU-RRU) architecture, remote radio units of a first radio unit and second radio unit comprising or connectable/attachable to transmit and receive antennas).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416